Citation Nr: 1547480	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  12-28 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to January 21, 2011, for the grants of 10 percent evaluations assigned for patellofemoral syndrome of the left knee and right knee.

2.  Whether new and material evidence has been received to reopen the claim for service connection for a back condition.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty training from May 1989 to July 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In June 2015, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Acting Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's claims file.

The issues of entitlement to service connection for a back condition and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the June 2015 hearing and in correspondence received by VA in June 2015, prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal on the issue of entitlement to an effective date prior to January 21, 2011, for the grants of 10 percent evaluations assigned for patellofemoral syndrome of the left knee and right knee.

2.  The Veteran did not appeal a January 1995 rating decision which denied service connection for a back condition.

3.  Evidence received since the January 1995 rating decision, including a VA examination and treatment records, relates to a previously unestablished element of service connection for a back disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to an effective date prior to January 21, 2011, for the grants of 10 percent evaluations assigned for patellofemoral syndrome of the left knee and right knee.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204  (2015).

2.  The January 1995 rating decision denying service connection for a back condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).

3.  New and material evidence has been received to reopen the claim for service connection for a back condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  C.F.R. § 20.204.
In the present case, signed correspondence from the Veteran received by VA in June 2015 expressed that the Veteran was withdrawing his claim for an "effective date for increase in bilateral knee condition."  Additional testimony from the Veteran at the June 2015 Board hearing confirmed this decision.  Thus, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the claim of entitlement to an effective date prior to January 21, 2011, for the grants of 10 percent evaluations assigned for patellofemoral syndrome of the left knee and right knee.

II.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought as it pertains to whether to reopen the Veteran's previously denied claim of entitlement to service connection for a back condition.  This is the only issue addressed in this decision at this time.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

III.  Analysis

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for a back disability.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513   (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

In a January 1995 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a back disorder.  The RO concluded that the "current back complaints in 1994...cannot be associated with the acute episodes of back pain noted in service in 1990 and 1993 in the absence of evidence of continuity since discharge."

The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him in December 1995.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362   (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52   (2010). 

Thus, the January 1995 rating decision became final based on the evidence then of record. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence of record at the time of the January 1995 rating decision included the Veteran's service treatment records and a VA examination.

The Veteran submitted an application to reopen his claim in January 2013.  The evidence received since the January 1995 rating decision includes the Veteran's statements in support of his claim and a February 2013 VA examination.

The Board finds that some of the evidence received since the January 1995 rating decision is new in that it was not previously of record.  Of note, the examination notes a diagnosis of "slight lumbar scoliosis with left convexity."  The examiner noted that the "mild scoliosis as likely as not existed pre-service, and not infrequently can be congenital."

As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  As new and material evidence to reopen the claim for service connection for a back disability has been received, the claim is, therefore, reopened. The Veteran's appeal to this extent is allowed.


ORDER

The appeal to establish entitlement to an effective date prior to January 21, 2011, for the grants of 10 percent evaluations assigned for patellofemoral syndrome of the left knee and right knee is dismissed.

New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability and the appeal is granted to this limited extent.


REMAND

Regrettably, a remand is necessary for the remaining issues on appeal.  At the Board hearing, the Veteran testified to receiving private treatment for a back condition upon leaving service.  Steps should be taken to obtain those records.

The Veteran underwent a VA audiological examination in July 2014.  The examiner diagnosed hearing loss.  The examiner opined that the Veteran's hearing loss was not related to service because his hearing was within normal limits at separation from service.  However, service connection for hearing loss is not precluded where hearing was within normal limits on audiometric testing at separation from service.  Hensley  v. Brown, 5 Vet. App. 155, 159   (1993).  The July 2014 opinion must be viewed as inadequate because it did not address the possibility of delayed onset hearing loss.  Id.  As such, a new VA examination is needed.

The Veteran was afforded a VA examination for his claimed service connected back condition in February 2013.  The examiner diagnosed "slight lumbar scoliosis with left convexity."  The examiner noted that the "mild scoliosis as likely as not existed pre-service, and not infrequently can be congenital."  The Board notes that scoliosis was not noted on earlier examinations conducted during service.  Therefore, it is unclear whether the Veteran had a preexisting condition.  It is also unclear whether any preexisting condition was aggravated by the documented back strain that was treated during service.  Consequently, a remand for a new spine examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for any back condition.  After securing any necessary authorization from him, obtain all identified treatment records.

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing directive (1), schedule the Veteran for an appropriate VA examination to determine the etiology and time of onset of any diagnosed back condition.  The entire claims file, including this remand, should be made available to the examiner for review.

Based on the examination and review of the record, the examiner should answer the following questions:

(i)  Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a back condition, including scoliosis, that existed prior to his May 1989 active duty?

(ii)  If the answer to (i) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the preexisting condition was not aggravated by his service from May 1989 to July 1993 or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(iii)  If the answer to either (i) or (ii) is no, is it at least as likely as not that any current back condition had its onset during the Veteran's active duty service?

In providing the opinion, the examiner should consider the Veteran's credible assertion that he has had continuous back problems since service.

A complete rationale should be given for all opinions and conclusions expressed.  

3.  After completing directive (1), the AOJ should schedule the Veteran for a VA audiological evaluation to determine the nature, extent and etiology of his bilateral hearing loss. Based on the record, the examiner should provide responses to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's bilateral hearing loss is related to service?  It is requested that the rationale for this opinion include some discussion regarding whether the Veteran's audiometric studies in service show a significant puretone threshold shift therein and whether the Veteran experienced delayed onset hearing loss.

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


